Citation Nr: 1041576	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for the 
service-connected thoracic and lumbar spine disability prior to 
August 23, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for the 
service-connected thoracic and lumbar spine disability beginning 
August 23, 2005, and in excess of 40 percent beginning April 16, 
2009.

3.  Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a cervical spine 
disorder has been received and, if so, whether the claim may be 
granted.

4.  Entitlement to service connection for a bilateral hip 
disorder, to include as due to the service-connected 
thoracic/lumbar spine disability.

5.  Entitlement to service connection for a bilateral leg 
disorder, to include as due to the service-connected 
thoracic/lumbar spine disability.

6.  Entitlement to service connection for a bilateral arm 
disorder, to include as due to the service-connected thoracic 
spine disability.

7.  Entitlement to an evaluation in excess of 30 percent for the 
service-connected psychiatric disability.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army from 
March 1976 to April 1977.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

While the case was in appellate status, the appellant's 
disability evaluation for his thoracic/lumbar spine disability 
was increased from 20 to 40 percent, effective from March 14, 
2005 (the date of the increased rating claim).  That evaluation 
was subsequently decreased to 20 percent, effective from August 
23, 2005, and then increased again to 40 percent, effective from 
April 16, 2009.  However, it is presumed that the appellant was 
seeking the maximum benefit allowed by law and regulation for 
that disability, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because none 
of the three assigned evaluations at issue represents the maximum 
rating available for the thoracic/lumbar spine disability, the 
appellant's increased rating claim has remained in appellate 
status.  Therefore, the issues on appeal are as listed on the 
first page, above.


The Board notes that the appellant's claim for service connection 
for a cervical spine disorder was originally denied in an October 
1995 rating decision; the appellant was notified of the denial 
that same month, but he did not appeal the denial.  The October 
1995 rating decision represents the last final action on the 
merits of the cervical spine claim.  Glynn v. Brown, 6 Vet. App. 
523 (1994).  The October 1995 rating action also represents the 
last final decision on any basis as to the issue of whether the 
appellant is entitled to service connection for a cervical spine 
disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, VA must 
consider whether any of the evidence submitted since the October 
1995 rating decision constitutes new and material evidence.

The Board notes that the appellant was previously represented by 
the American Legion.  However, in January 2009, the American 
Legion submitted a letter of revocation of representation as 
required by 38 C.F.R. § 14.631 and 38 C.F.R. § 20.608.  The 
appellant has represented himself since that time.

Finally, the appellant, in his VA Form 9 submitted in November 
2006, requested to appear before a Veterans Law Judge.  In a VA 
Form 9 submitted in June 2009, the appellant stated that he did 
not want a Board hearing.  The Board sent the appellant a hearing 
clarification letter in December 2009; the appellant responded 
the next month and said he wanted a videoconference hearing.  
Therefore, the case was remanded, in February 2010, for the 
scheduling of a videoconference hearing.  That videoconference 
hearing was scheduled for August 11, 2001; however, the appellant 
cancelled the hearing.  Accordingly, his Board hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(e).


FINDING OF FACT

In a written statement received on August 11, 2010, and prior to 
the promulgation of a decision in the appeal, the Veteran 
withdrew his appeal as to seven issues: entitlement to an 
evaluation in excess of 40 percent for the service-connected 
thoracic and lumbar spine disability prior to August 23, 2005; 
entitlement to an


evaluation in excess of 20 percent for the service-connected 
thoracic and lumbar spine disability beginning August 23, 2005, 
and in excess of 40 percent beginning April 16, 2009; whether new 
and material evidence sufficient to reopen the claim of 
entitlement to service connection for a cervical spine disorder 
has been received; entitlement to service connection for a 
bilateral hip disorder, to include as due to the service-
connected thoracic/lumbar spine disability; entitlement to 
service connection for a bilateral leg disorder, to include as 
due to the service-connected thoracic/lumbar spine disability; 
entitlement to service connection for a bilateral arm disorder, 
to include as due to the service-connected thoracic spine 
disability; and entitlement to an evaluation in excess of 30 
percent for the service-connected psychiatric disability.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive 
Appeal on the seven issues on appeal (entitlement to an 
evaluation in excess of 40 percent for the service-connected 
thoracic and lumbar spine disability prior to August 23, 2005; 
entitlement to an evaluation in excess of 20 percent for the 
service-connected thoracic and lumbar spine disability beginning 
August 23, 2005, and in excess of 40 percent beginning April 16, 
2009; whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a cervical spine 
disorder has been received; entitlement to service connection for 
a bilateral hip disorder, to include as due to the service-
connected thoracic/lumbar spine disability; entitlement to 
service connection for a bilateral leg disorder, to include as 
due to the service-connected thoracic/lumbar spine disability; 
entitlement to service connection for a bilateral arm disorder, 
to include as due to the service-connected thoracic spine 
disability; and entitlement to an evaluation in excess of 30 
percent for the service-connected psychiatric disability) have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204(c).

The Veteran filed a substantive appeal (VA Form 9) in June 2009 
with respect to his claims of entitlement to an evaluation in 
excess of 40 percent for the service-connected thoracic and 
lumbar spine disability prior to August 23, 2005, and entitlement 
to an evaluation in excess of 20 percent for the service-
connected thoracic and lumbar spine disability beginning August 
23, 2005, and in excess of 40 percent beginning April 16, 2009.  
He had previously filed a VA Form 9 in November 2006 in relation 
to his increased rating claim.  The Veteran also filed a 
substantive appeal (VA Form 9) in June 2009 with respect to his 
claim of entitlement to the reopening of his claim for service 
connection for a cervical spine disorder, as well as to his 
claims of entitlement to service connection for a bilateral hip 
disorder, to include as due to the service-connected 
thoracic/lumbar spine disability; entitlement to service 
connection for a bilateral leg disorder, to include as due to the 
service-connected thoracic/lumbar spine disability; entitlement 
to service connection for a bilateral arm disorder, to include as 
due to the service-connected thoracic spine disability; and 
entitlement to an evaluation in excess of 30 percent for the 
service-connected psychiatric disability.

On August 11, 2010, the Veteran submitted a written statement in 
which he stated that he was withdrawing his appeal.  
Specifically, he stated that he was "withdrawing all issues 
currently on appeal."

As the Veteran has withdrawn his appeal as to the seven issues on 
appeal, there remain no allegations of error of fact or law for 
appellate consideration on those seven claims.  

Accordingly, the Board does not have jurisdiction to review the 
appeal as to the appellant's seven claims.  Therefore, each one 
of these seven issues is dismissed, without prejudice.


ORDER

The appeal as to the Veteran's claims of entitlement to an 
evaluation in excess of 40 percent for the service-connected 
thoracic and lumbar spine disability prior to August 23, 2005; 
entitlement to an evaluation in excess of 20 percent for the 
service-connected thoracic and lumbar spine disability beginning 
August 23, 2005, and in excess of 40 percent beginning April 16, 
2009; whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a cervical spine 
disorder has been received; entitlement to service connection for 
a bilateral hip disorder, to include as due to the service-
connected thoracic/lumbar spine disability; entitlement to 
service connection for a bilateral leg disorder, to include as 
due to the service-connected thoracic/lumbar spine disability; 
entitlement to service connection for a bilateral arm disorder, 
to include as due to the service-connected thoracic spine 
disability; and entitlement to an evaluation in excess of 30 
percent for the service-connected psychiatric disability, is 
dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


